DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE filed 17 May 2022 and amendment filed 3 May 2022.
Claims 21-29 are pending. Claims 21, 24, and 27 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite steps for determining differences between two versions of a file. Specifically, the claims recite an evaluation that a person can perform mentally, and therefore, recites an abstract idea (mental process). 
With regard to claim 21, the applicant claims the steps of: “receiving a set of computer code corresponding to a involves Program Integrated Information (PII) translation of first version of an application (claim 21, lines 2-3)”
“receiving a second set of computer code corresponding to a PII translation of a second version of the application (claim 21, lines 4-5)”
“determining a plurality of differences between the first set of computer code and the second set of computer code, with each difference corresponding to a location in the second computer code that does not match the first set of computer code and the manner in which the second set of code is different than the first set of computer code (claim 21, lines 7-9)”
The claims fail to recite any elements that preclude the steps from practically being performed in the mind and/or with pen and paper.
Further, the judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “storing the first set of computer code in a repository (claim 21, line 10),” and “storing difference data corresponding to the plurality of differences in the repository (claim 21, line 11).” Storing contents, such as the first set of computer code and difference data, has been identified by the courts as well-understood, routine, and conventional Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)(II)).
	Thus, these additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, these claims are directed to an abstract idea.
	With respect to independent claims 24 and 27, the applicant further recites, “a set of storage device(s) (claim 24, line 2; claim 27, line 3),” “computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform at least the… (claim 24, lines 3-5; claim 27, lines 4-6)” operations recited in claim 21, and “a processor(s) set (claim 27, line 2).”
	These limitations are generically recited to perform the computing described in claim 21.” These components fall under the “apply it” consideration (MPEP 2106.05(f)). Thus, these additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, these claims are directed to an abstract idea.
With respect to claims 22, 25, and 28, the claims recite “using the retrieved first set of code and the retrieved difference data to construct the second version of the first application (lines 4-5).” The claims recite an evaluation that a person can perform mentally, and therefore, recites an abstract idea (mental process). 
The claims recite the additional limitations of “retrieving the first set of code from the repository (line 2)” and “retrieving the difference data from the repository (line 3).” Retrieving contents, such as the first set of computer code and difference data, has been identified by the courts as well-understood, routine, and conventional Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)(II)).
	Thus, these additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, these claims are directed to an abstract idea.
With respect to claims 23, 26, and 29, the claims recite “wherein the repository is accessed through a cloud type computer network (lines 1-2).” The “cloud type computer network” is generically recited to implement the repository, and thus falls under the “apply it” consideration (MPEP 2106.05(f)). Thus, these additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, these claims are directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Linux diff command (available at https://web.archive.org/web/20190430051755/
https://www.computerhope.com/unix/udiff.htm, archived 23 October 2019, hereafter Diff) and further in view of Kato et al. (A Utility for Showing Program Integrated Information Changes between Versions in a Translation Verification Text, 22 December 2008, hereafter Kato).
As per independent claim 21, Diff discloses a computer implemented method (CIM) comprising:
receiving a set of text of first version of an application (pages 8-12)
receiving a second set of text of a second version of the application (pages 8-12)
determining a plurality of differences between the first set of text and the second set of text, with each difference corresponding to a location in the second text that does not match the first set of computer code and the manner in which the second set of text is different than the first set of text (pages 8-12)
storing the first set of text in a repository (pages 8-12)
storing difference data corresponding to the plurality of differences in a repository (pages 8-12: Here, a diff script is run on two sets of text, “file1.txt” and “file2.txt” that represent different versions of a text file. The differences between the two files are identified and information on how to edit “file1.txt” to match “file2.txt” are identified (pages 9-10). Further, this difference file, including the specific manner in which to transform the first file into the second file, is stored in a separate file “my-ed-script.txt (page 10-11).”)
Diff fails to specifically disclose:
computer code corresponding to a involves Program Integrated Information (PII) translation
wherein the text is computer code corresponding to a PII translation
However, Kato, which is analogous to the claimed invention because it is directed toward comparing PII translation data, discloses:
computer code corresponding to a involves Program Integrated Information (PII) translation (page 330, Introduction)
wherein the text is computer code corresponding to a PII translation (page 330, Introduction)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kato with Diff, with a reasonable expectation of success, as it would have enabled a user to compare PII data. This would have allowed for identifying differences within the PII text file in order to facilitate storing and editing PII files.
As per dependent claim 22, Diff and Kato disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Diff discloses: 
retrieving the first set of text from the repository (page 12)
retrieving the difference data from the repository (page 12: Here, the command “ed – file1.txt < my-ed-script.txt” retrieves the first set of text (file1.txt) from memory (repository) and the difference file (my-ed-script.txt) from memory)
using the retrieved first set of code and the retrieved difference data to construct the second version of the first application (pages 8-12)
As per dependent claim 23, Diff and Kato disclose the limitations similar to those in claim 22, and the same rejection is incorporated herein. Diff fails to specifically disclose wherein the repository is accessed through a cloud type computer network. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to access repository contents through a cloud type network. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Diff, with a reasonable expectation of success, as it would have allowed the user to access contents stored remotely. This would have allowed for greater flexibility in accessing contents, as the user would not be restricted to only contents on their local computer.
With respect to claim 24, the applicant discloses the limitations substantially similar to those in claim 21, and the same rejection is incorporated herein. Diff fails to specifically disclose a set of storage device(s) and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to include computer code for execution by a process or a set of storage device(s). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Diff, with a reasonable expectation of success, as it would have allowed a user to implement the processing on a computer device. This would have enabled a user to automate the method, thereby saving the user time.
With respect to claims 25-26, the applicant discloses the limitations substantially similar to those in claims 22-23, respectively. Claims 25-26 are similarly rejected.
With respect to claim 27, the applicant discloses the limitations substantially similar to those in claim 21, and the same rejection is incorporated herein. Diff fails to specifically disclose a set of storage device(s) and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions, and a processor(s) set. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to include computer code for execution by a processor or a set of storage device(s). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Diff, with a reasonable expectation of success, as it would have allowed a user to implement the processing on a computer device. This would have enabled a user to automate the method, thereby saving the user time.
With respect to claims 28-29, the applicant discloses the limitations substantially similar to those in claims 22-23, respectively. Claims 28-29 are similarly rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144